Citation Nr: 1107373	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for coronary artery disease 
(claimed as a heart condition), to include as secondary to 
service-connected posttraumatic stress disorder (PTSD) and as due 
to exposure to herbicides.

3.  Entitlement to service connection for hypertension (claimed 
as a heart condition), to include as secondary to service-
connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota. 

The issues of entitlement to service connection for coronary 
artery disease (claimed as a heart condition), to include as 
secondary to service-connected PTSD and as due to exposure to 
herbicides and entitlement to service connection for hypertension 
(claimed as a heart condition), to include as secondary to 
service-connected PTSD.
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent and probative evidence does not establish that the 
Veteran has hearing impairment of the ears manifested by auditory 
thresholds 40 decibels or greater in any of the frequencies of 
500, 1000, 2000, 3000, 4000 Hertz, or 26 decibels or greater in 
at least three of the frequencies of 500, 1000, 2000, 3000, 4000 
Hertz, or speech recognition scores using the Maryland CNC Test 
less than 94 percent.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in January 2007.

VA has obtained the Veteran's service treatment records, VA 
records, assisted the Veteran in obtaining evidence, afforded the 
Veteran a physical examination and obtained a medical opinion as 
to the etiology of his claimed bilateral hearing loss.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA audiology 
examination obtained in this case is adequate.  It is predicated 
on a substantial review of the record and medical findings and 
considers the Veteran's complaints and symptoms.  Accordingly, 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the service connection issue addressed in 
this decision has been met.  38 C.F.R. § 3.159(c)(4).

In this regard, the Board notes the Veteran's representative's 
assertion that the case should be remanded for a "current 
diagnosis" as the rating decision is based "on stale evidence 
from a 2007 hearing exam" that is "now four years old."  See 
February 2011 Written Brief Presentation.  When it is asserted 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is 
not required to remand an appealed disability benefit claim 
solely because of the passage of time since an otherwise adequate 
examination report was prepared.  VAOPGCPREC 11-95 (April 7, 
1995).  The Veteran's representative does not allege that the 
Veteran has bilateral hearing loss that has increased in severity 
since the April 2007 VA examination or that this examination was 
inadequate in any way.  No such assertion or indication appears 
in the record.  Thus, the Board does not find that a remand for 
further examination is warranted.

In summary, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds for 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met and a 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 
1988).  Even if a Veteran does not have a hearing loss disability 
for VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 158.  
The threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

In addition, the law provides that, where a veteran served ninety 
days or more of active military service and hearing loss (other 
organic diseases of the nervous system) becomes manifest to a 
degree of 10 percent within one year from of separation from 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Prior to November 1967 service departments consistently used ASA 
units to record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units.  For purposes 
of comparison between the service audiometric data and more 
recent VA audiometric data, the tables below show the ASA 
measurements recorded in service with the comparable ISO (ANSI) 
measurements in adjacent parentheses.

A review of the Veteran's service treatment records discloses no 
complaints or diagnosis of hearing loss.  Upon entrance 
examination in February 1965, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-5 (5)
N/A
-5 (0)
LEFT
15 (30)
0 (10)
5 (15)
N/A
-5 (0)

Upon examination in July 1966, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5 (20)
0 (10)
-5 (5)
0 (10)
5 (10)
-5 (5)
LEFT
15 (30)
15 (25)
10 (20)
5 (15)
10 (15)
0 (10)

Upon discharge, examination showed hearing at 15/15 on whispered 
voice testing. 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 
137 (1992).

Following the Veteran's separation, the earliest evidence 
pertaining to auditory acuity appears in an April 2007 report of 
VA examination.  On the authorized audiological evaluation at 
this time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
10
5
10
15
25

Pure tone averages were 12.5 for the right ear and 13.75 for the 
left ear.  Speech audiometry revealed speech recognition ability 
of 100 percent in the right ear and of 94 percent in the left 
ear.  Following this audiogram, there appears no evidence of 
auditory acuity or any diagnosis of bilateral hearing loss, but 
for a June 2007 VA treatment note that documents "no problems 
with [the Veteran's] hearing." 

Based upon the evidence of record, the Board finds the competent 
and probative evidence does not establish that the Veteran has 
hearing impairment of the ears manifested by auditory thresholds 
40 decibels or greater in any of the frequencies of 500, 1000, 
2000, 3000, 4000 Hertz, or 26 decibels or greater in at least 
three of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz, or 
speech recognition scores using the Maryland CNC Test less than 
94 percent.  Neither the in-service audiometrics nor the April 
2007 VA examination audiometrics meet the threshold requirements 
for considering impaired hearing a disability for VA compensation 
purposes.  38 C.F.R. § 3.385.  In the absence of audiometrics 
meeting the regulation's requirements of a disability for VA 
compensation purposes, service connection cannot be established.  
Id.  

The Board notes the Veteran's own assertion that he experiences 
hearing difficulty.  Certainly, he is competent to describe 
difficulty hearing, and problems that he experiences as a result.  
However, a lay person is not competent to demonstrate that their 
hearing meets the specific criteria of 38 C.F.R. § 3.385, which, 
as noted, sets forth requirements for certain audiometric 
thresholds or speech recognition scores in establishing a current 
disability for VA purposes.  Accordingly, the Board finds that 
the Veteran's lay assertion is far outweighed by the results of 
his VA examination set forth above.  Accordingly, the appeal must 
be denied.  Gilbert, supra. 


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

On October 13, 2009, Secretary Shinseki announced his intent to 
establish a presumption of service connection for ischemic heart 
disease based upon exposure to herbicides.  A review of the 
record documents that the Veteran is currently diagnosed as 
having coronary artery disease, also referred to as ischemic 
heart disease.  See 75 Fed. Reg. 53202.  VA's final regulation 
establishing presumptive service connection for this condition 
based upon herbicide exposure was issued on August 31, 2010, and 
applies to claims, such as this, pending before VA at the time of 
publication of the final rule.  Id.  These regulations are 
pertinent to the present claim as the Veteran has claimed to have 
set foot in The Republic of Vietnam on at least one occasion.  
See April 2007 report of psychiatric examination noting that the 
Veteran reported setting foot in Vietnam "one or more times when 
he was escorting a commander."  

The regulations alluded to above provide that certain diseases, 
including ischemic heart disease (CAD), are presumed to be due to 
herbicide exposure even if there is no record of such disease in 
service.  Such presumption is not absolute, however, and may be 
rebutted by affirmative evidence to the contrary.  Affirmative 
evidence to the contrary does not require a conclusive showing, 
but such showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  See 38 C.F.R. 
§ 3.309.

In May 2008 the Veteran was provided a VA heart examination, 
specifically to address his claims for service connection of 
hypertension and coronary artery disease (CAD), particularly as 
due to his service-connected PTSD.  With respect to CAD, the 
examiner concluded that this disorder was less likely as not 
secondary to PTSD, particularly due to numerous risk factors, 
namely, hypertension, obesity, dyslipidemia, tobacco abuse, being 
male, and a family history of heart disease.  With respect to 
hypertension, the examiner stated that this disorder was less 
likely as not secondary to PTSD, particularly due to numerous 
risk factors, namely, being male, obesity, tobacco abuse and lack 
of exercise.  

With respect to the claim for service connection of CAD, the 
Board feels that clarification of the opinion is needed as it did 
not consider the frequency and duration of the Veteran's time 
spent in-country in Vietnam in relation to exposure to herbicides 
and thus is inadequate to either grant or deny the claim.  It is 
noted that the diagnosis of CAD was made within the applicable 
presumptive period; however, such presumption must be rebutted by 
affirmative evidence to the contrary.  As the United States Court 
of Appeals for Veterans Claims (Court) explained in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider 
only independent medical evidence to support its findings.  The 
Court stated that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Id.  Accordingly, the issue is 
remanded for clarification.  

Also, the Board notes that the VA examiner did not address the 
question of whether the Veteran's CAD and hypertension had been 
aggravated by his service-connected PTSD.  VA's duty to assist 
includes providing an adequate examination when such an 
examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  Once VA provides an examination, it must be adequate 
or VA must notify the Veteran why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An 
examination is adequate if it "takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. App. at 
311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  
An examination must be based upon consideration of the Veteran's 
prior medical history and examinations.  Stefl, 21 Vet. App. at 
123.  Accordingly, because the opinion did not address the issues 
with respect to aggravation, this question should also be 
addressed upon remand.  

Lastly, the Board notes that upon remand the Veteran should be 
provided with up-to-date notice regarding the regulations 
pertaining to presumptive service connection of disorders 
associated with exposure to herbicides.  Upon receipt of a 
complete or substantially complete application for benefits and 
prior to an initial unfavorable decision on a claim by an agency 
of original jurisdiction, VA is required to notify the appellant 
of the information and evidence not of record that is necessary 
to substantiate the claim.  In the notice, VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and evidence, 
if any, that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In this instance, 
the Veteran should be specifically asked to provide as much 
detail as possible regarding the frequency and duration of all 
occasions on which he set foot in the Republic of Vietnam during 
the Vietnam war.  Accordingly, upon remand the Veteran should be 
sent a letter that provides him this information.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a VCAA 
notice that notifies him of the information 
and evidence not of record that is necessary 
to substantiate a claim for service-
connection of CAD (ischemic heart disease) on 
a presumptive basis due to herbicide 
exposure.  This notice must also inform the 
Veteran of which information and evidence, if 
any, that he is to provide to VA and which 
information and evidence, if any, that VA 
will attempt to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The 
Veteran should be specifically asked to 
provide as much detail as possible regarding 
the frequency and duration of all occasions 
on which he set foot in the Republic of 
Vietnam during the Vietnam war.  

2.  After the development in paragraph 1 has 
been completed to the extent possible, 
schedule the Veteran for a VA examination by 
an appropriate medical professional to 
determine the nature and etiology of the 
Veteran's CAD and hypertension.  All 
indicated tests and studies should be 
conducted.

The claims file should be available for 
review by the examiner.  The examiner should 
obtain a complete, pertinent history from the 
Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his lay assertions 
and the pertinent medical evidence.  The 
examiner is asked to elicit a specific 
history from the Veteran regarding the 
frequency and duration that he set foot in 
Vietnam.  The examiner should note that the 
claims file has been reviewed.

Based on the record, with consideration of 
their own clinical experience, medical 
expertise, and established medical 
principles, inter alia, the examiner is asked 
to provide an opinion as to the following 
question:

Is it likely, unlikely, or at least as likely 
as not that the Veteran's CAD (ischemic heart 
disease) is etiologically related to his 
military service, to include as due to his 
exposure to herbicides?  In answering this 
question, please consider the frequency and 
duration of the Veteran's reported time spent 
in Vietnam and discuss any other pertinent 
risk factors that are found in the record, 
including hypertension, obesity, 
dyslipidemia, tobacco abuse, being male and a 
family history of heart disease.  The 
examiner should be advised that, on those 
occasions that the Veteran was present on 
foot in Vietnam, exposure to herbicides must 
be presumed.  Based upon the examiner's 
answer to this question, the examiner is 
asked to address either of the following:

1)  If the examiner answers the question 
in the affirmative, , i.e. that CAD 
(ischemic heart disease) is at least as 
likely than not due to exposure to 
herbicides, the examiner is asked to 
address whether it is at least as 
likely as not (i.e. a 50 percent 
probability or greater ) that CAD 
(ischemic heart disease) has either 
caused hypertension or chronically 
worsened hypertension beyond the normal 
progression thereof; or  

2)  If the examiner answers the question 
in the negative, i.e. that CAD (ischemic 
heart disease) is less likely than not 
due to exposure to herbicides, the 
examiner is asked to address whether 
PTSD has chronically worsened this 
disease beyond the normal progression 
thereof.  

Regardless of the examiners conclusion's with 
respect to the aforementioned questions, the 
examiner is asked to address whether it is 
at least as likely as not (i.e. a 50 
percent or greater probability) that the 
Veteran's service-connected PTSD has 
chronically worsened his hypertension beyond 
its normal progression.

(The phrase "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.)  

3.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


